Citation Nr: 1414379	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  06-26 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, including bronchitis, chronic obstructive pulmonary disease (COPD), emphysema and asbestosis, to include as due to exposure to asbestos during service and as secondary to service-connected disability.  

2.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1952 to December 1954.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of March 2004 and March 2009 rating decisions of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in September 2012 and July 2013 for further development of the evidence.  This has been accomplished and the case has been returned for further appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Asbestosis is not currently demonstrated.  

2.  COPD, bronchitis, and emphysema were not evident during service or until many years thereafter and are not shown to have been caused by any in-service event.  

3.  COPD, bronchitis and emphysema are not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  

4.  Service connection is currently in effect for bilateral spontaneous pneumothorax with left thoracotomy, rated 30 percent disabling; post-surgical partial resection of the left sixth rib associated with bilateral spontaneous pneumothorax with left thoracotomy, rated 10 percent disabling; scar, residual of left thoracotomy associated with bilateral spontaneous pneumothorax, rated 10 percent disabling; and postoperative residuals of an intradermal pigmented nevus of the back, rated noncompensably disabling.  

5.  The Veteran reported that he had four years of high school education and work experience in furniture upholstering. 

6.  The service-connected disabilities, standing alone, are not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  COPD, bronchitis, emphysema, and asbestosis were neither incurred in nor aggravated by service, and are not shown to have been caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2013).  

2.  The requirements for a TDIU have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340. 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  
	
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, including a claim for TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims.  July 2003, March 2006, October 2008, and December 2012 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The March 2006, October 2008, and December 2012 letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  While it is noted that the Veteran was found disabled by the Social Security Administration (SSA), records utilized by SSA in that determination have been certified as unavailable.  The Veteran was afforded several VA medical examinations, most recently in December 2012 and March 2013, with a detailed examination of the medical records in July 2013.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  

The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service Connection for Asbestosis

The Veteran contends that service connection should be established for a chronic respiratory disorder that has been variously diagnosed as chronic bronchitis, COPD, emphysema or asbestosis.  It is pointed out that the Veteran was considered to have possible asbestosis that he believes must have been caused by exposure to asbestos while he was on active duty and that he has been service connected for residuals of bilateral spontaneous pneumothorax, including left thoracotomy residuals and it is argued that service connection should be established for the chronic respiratory disorder as secondary to his service-connected disability.  

After review of the record, the Board finds that asbestosis is not currently demonstrated in the record.  In this regard, it is noted that at the time of an August 2003 VA examination, the Veteran denied having had a history of asbestos exposure.  The medical evidence of record shows no complaint or manifestation of asbestosis until a report of a February 2006 VA examination report wherein the Veteran was being evaluated for possible service connection for a heart disorder.  At that time, it was noted that a January 2006 CT scan study of the thorax showed a tiny nodule in the posterior aspect of the right lower chest, which appeared stable when compared to previous studies, and pleural based calcification in the anterior aspect of the right upper chest that could indicate prior exposure to asbestos.  As will be detailed, however, three examinations have failed to find current evidence of asbestosis.  

Pursuant to remand by the Board, the Veteran was examined by VA in December 2012.  At that time, the only diagnoses noted were emphysema and pneumothorax.  Interstitial lung disease, which includes, but is not limited to, asbestosis, was not diagnosed.  Regarding possible asbestosis, the examiner commented that a series of CT scan studies of the lungs and thorax showed a small nonspecific tiny pulmonary nodule in the right lung and minimal stable pleural calcification on the left.  A September 2011 chest X-ray study showed the lungs were expanded and free of any active infiltrate.  The non-specific findings had no specific association with asbestos exposure.  Regarding the Veteran's history of asbestos exposure, the examiner noted that this was for a period of three to four months at best and that the Veteran was complaining of symptoms of shortness of breath from the mid-1960s.  This was far too early to expect any pulmonary conditions related to asbestos, which requires a latency period of 20 to 40 years as well as a history of exposure to asbestos for at least four years or more.  As such, it was considered less likely as not that the Veteran's current respiratory symptoms were caused by his brief period of asbestos exposure during his period of service.  

Further examination was conducted by VA in March 2013.  At that time, another examiner rendered a diagnosis of emphysema.  Significantly, no diagnosis of interstitial lung disease was made.  Regarding possible asbestosis, the examiner stated that there was no radiological evidence of asbestosis present on this examination.  Finally, the Veteran's medical records were again examined in July 2013 by the same examiner who evaluated his disability in December 2012.  At that time, the examiner further reviewed the Veteran's statements regarding asbestos exposure during service, relating that the Veteran's history was of a three to four month period when he was required to load coal into the furnace of an old army barracks that had pipes wrapped in asbestos.  The examiner noted that this history did not include exposure to particulate asbestos and was for a brief period of time.  It was reiterated that asbestosis requires a latency period of 20 to 40 years, while the Veteran began having complaints of shortness of breath in the mid-1960s and that the medical evidence required a prolonged period of asbestos exposure.  Finally, the examiner noted that a series of CT scan studies showed only a tiny pulmonary nodule on the right and minimal stable pleural calcification on the left, but no active infiltrate and no documented pleural plaque disease.  

The medical evidence of record shows only suspected asbestosis, without a current diagnosis of the disease.  VA examinations that were specifically ordered to document the presence of asbestosis are negative for a diagnosis of interstitial lung disease.  In the absence of proof of a current disability there is no valid claim of service connection.  See Brammer v. Derwinski, 3 vet. App. 223, 225 (1992).  Accordingly, service connection for asbestosis is not warranted.  

Service Connection for a Chronic Respiratory Disorder
Including Bronchitis, COPD and Emphysema

The Veteran's main contention is that he has a chronic respiratory disorder, which has been variously diagnosed as bronchitis, COPD and emphysema, that is related to service, specifically to the lung disabilities for which service connection has been established.  Review of the record shows that the Veteran was treated for disabilities of the lungs while in service, including a bilateral pneumothorax with left thoracotomy.  Service connection is currently in effect for bilateral spontaneous pneumothorax with left thoracotomy, rated 30 percent disabling; post-surgical partial resection of the left sixth rib associated with bilateral spontaneous pneumothorax with left thoracotomy, rated 10 percent disabling; and a scar, residual of left thoracotomy associated with bilateral spontaneous pneumothorax, rated 10 percent disabling.  The Veteran is also service connected for the postoperative residuals of an intradermal pigmented nevus of the back, which is rated noncompensably disabling, but this disability is not involved with the claims of service connection for a chronic respiratory disorder.   

Review of the Veteran's STRs shows that the Veteran was treated for spontaneous pneumothorax of the lungs, which was treated by thoracentesis and left decortication.  The diagnosis showed that this was caused by congenital cystic disease of the lungs.  The STRs do not include complaints or manifestations of bronchitis, COPD or emphysema.  And, while an operational scar on the left side of the chest was noted on examination for separation from active duty, clinical evaluation of the lungs and chest was otherwise normal at that time.  June and November 1964 VA examinations of the respiratory system showed some symptoms of residuals of the left thoracotomy and spontaneous bilateral pneumothorax such as faint wheezing and impaired resonance of the lungs, but there was no evidence of bronchitis, COPD or emphysema.  Neither were manifestations of these disabilities described in a report of private treatment dated in March 1969 and an examination by VA in June 1969.  The diagnosis at the June 1969 VA examination was history of right and left spontaneous pneumothorax with history of thoracotomy in decortication of the left lung performed in April 1953.  

On VA examination in August 1974, the Veteran related that he continued to "catch cold easily" and was "subject to bronchitis during the cold months of the year."  No diagnosis of chronic bronchitis was made at that time.  VA examination in June 1980 noted the Veteran's report of a slight morning cough that was productive of some sputum if he had a "touch of bronchitis."  There was no diagnosis of chronic bronchitis, COPD, or emphysema.  

An examination was conducted by VA in June 1998.  At that time, the Veteran's history of lung collapses in service was reviewed.  He now complained of dyspnea on exertion that he developed after walking up three or four flights of stairs or if walking quickly for a city block.  He complained as well of a chronic cough that was productive.  After examination, the assessments included COPD, mild, not related to history of pneumothoraxes or thoracotomy.  The Veteran was afforded another VA examination in June 1999; however, that included pulmonary function testing (PFT) that were reported to be significantly different from testing performed in connection with the June 1998 examination.  During PFT in June 1999 he was noted to give fair effort only.  No hyperactive airway or obstructive signs were identified on PFT, although it was believed that there was some degree of restrictive lung disease due to bilateral pleurodesis.  VA outpatient treatment records dated from May 2001 to March 2002 include references to the Veteran having a past history of both emphysema and COPD.  

An examination was conducted by VA in August 2003.  At that time the diagnoses were COPD and chronic bronchitis.  In an addendum to the examination report, the examiner noted that PFT showed a mild to moderate obstructive lung impairment with a reversible component.  The examiner rendered an opinion that the obstructive lung disease and chronic bronchitis were less likely than not due to the Veteran's previous pneumothoraces.  This opinion was based on the fact that, if there were residuals of the pneumothoraces, these would be expected to be restrictive in nature.  As the recent PFT showed obstructive lung disease, there was no relationship with the service-connected condition.  

VA and private treatment records show that the Veteran continued to be treated for COPD in recent years.  

The Veteran underwent a VA examination in December 2012 to ascertain whether he had additional respiratory disability, from COPD or emphysema, that could be related to service or to his service-connected bilateral spontaneous pneumothorax with left thoracotomy.  The December 2012 examination report shows diagnoses of emphysema and pneumothorax.  The examiner stated that the Veteran's medical records had been reviewed and it was found that he had sustained a right-sided pneumothorax with resolution and a left-sided pneumothorax that required surgical repair both of which were service connected.  There were no changes noted in these conditions and they would not cause symptoms of COPD and/or asthma, wheezing, shortness of breath, etc.  The examiner found that the Veteran had developed hyperreactivity of his airways in 1964 while working around dust in an upholstery shop and had begun receiving treatment for COPD in 1991.  Chest X-ray studies had shown no significant increase in scarring of the lungs to indicate that there was an aggravation of the previous pneumothorax and there was no indication that this condition had contributed to the present asthma or COPD symptoms.  It was further noted that, while the Veteran's medical chart carried a diagnosis of COPD, the PFT patterns were primarily of an obstructive component with significant history of reversibility, which would more likely fit the diagnosis of asthma rather than COPD.  This was also consistent with the symptoms of hyperactivity to dust and pollens noted while he was working in furniture upholstery in 1964.  There was a normal PFT study performed in 1971 that showed that the Veteran did not have COPD 18 years after the pneumothoraces.  The current PFT showed evidence of an obstructive and not a restrictive pattern.  Thus, it was less likely than not that the service-connected disabilities caused his later diagnosed COPD/respiratory condition.  In a July 2013 addendum to the December 2012 VA examination, the examiner stated that follow-up CT scans in the record did not show further scarring that would indicate an aggravation of the Veteran's current lung condition from his pneumothorax or thoracotomy surgery.  

The Veteran's current respiratory disorder has been variously diagnosed as chronic bronchitis, emphysema, COPD and asthma.  As noted, the Veteran's STRs show no evidence of any of these chronic disabilities.  Neither are they manifested until years after the Veteran's discharge from active duty.  As such, there is no basis to establish service connection on a direct basis.  The Veteran's main contention is that his service-connected disabilities, which involve residuals of bilateral spontaneous pneumothorax with left thoracotomy, either cause or aggravate the additional chronic respiratory disability, whether diagnosed as COPD or emphysema.  The VA opinions in the record clearly indicate that they do not.  VA examiners have provided specific reasons why the bilateral pneumothoraces did not cause or aggravate COPD or emphysema, particularly the fact that the current PFT studies show an obstructive defect when the pneumothoraces residuals would cause restrictive disability.  Moreover, there is no additional scarring of the lungs that would be demonstrated if aggravation from the pneumothoraces residuals were to have occurred.  Under these circumstances, there is no basis for secondary service connection.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic respiratory disability, including bronchitis, COPD and emphysema, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

TDIU

The Veteran is also seeking TDIU benefits.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran reported that he had four years of high school education and work experience in furniture upholstering. 

Service connection is currently in effect for bilateral spontaneous pneumothorax with left thoracotomy, rated 30 percent disabling; post-surgical partial resection of the left sixth rib associated with bilateral spontaneous pneumothorax with left thoracotomy, rated 10 percent disabling; scar, residual of left thoracotomy associated with bilateral spontaneous pneumothorax, rated 10 percent disabling; and postoperative residuals of an intradermal pigmented nevus of the back, rated zero percent disabling.  The Veteran's combined rating is 40 percent.  

The Veteran does not meet the minimum standards for consideration of TDIU.  While his compensable service-connected disabilities are of a common etiology, the combined evaluation is only 40 percent.  Thus, the benefit may only be awarded on an extraschedular basis.  It is important to note that, other than the noncompensable residuals of the intradermal nevus of the back, his service-connected disabilities involve his respiratory system, which is also affected by other, non-service-connected disorders.  A report of a March 2013 VA examination includes an opinion that the Veteran's PFTs did not reflect disability from the Veteran's service-connected disorders only, but that there were contributions from other non-service-connected respiratory disorders.  The examiner stated that the service-connected conditions of history of bilateral pneumothorax with left thoracotomy were currently well healed and would cause only minimal discomfort or feelings at the chest level that would be minimal at this point.  Overall, the Veteran's service-connected disabilities were clinically stable with the scar residuals.  Thus, his service-connected disorders cause, at most, minimal occupational impairment.  

The Board further notes that the Veteran has significant disability from non-service-connected causes, such as those noted during a March 2010 hospitalization at a private facility.  These include degenerative joint disease, COPD, glaucoma, loss of hearing, hypertension, peripheral neuropathy, and residuals of a cerebrovascular accident in 1996 with arteriosclerotic cardiovascular disease.  Service connection for many of these disabilities has been denied by the Board in this and in prior decisions.  The disability associated with these non-service-connected disorders may not be taken into consideration for an award of TDIU benefits.  As the service-connected disabilities are not shown to cause more than minimal industrial impairment, the record does not reflect factors that take the Veteran's case outside of the norm of other veterans for whom a 40 percent combined disability rating has been awarded.  As such, TDIU is denied.  


ORDER

Service connection for a respiratory disability, including bronchitis, COPD, emphysema and asbestosis, to include as due to exposure to asbestos during service and as secondary to service-connected disability, is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


